Exhibit 10.5
EXECUTION VERSION
$225,000,000
BIOSCRIP, INC.
101/4% of Senior Notes due 2015
REGISTRATION RIGHTS AGREEMENT
March 25, 2010
JEFFERIES & COMPANY, INC.
520 Madison Avenue
New York, New York 10022
Ladies and Gentlemen:
     BioScrip, Inc., a Delaware corporation (the “Company”) is issuing and
selling to Jefferies & Company, Inc. (the “Initial Purchaser”), upon the terms
set forth in the Purchase Agreement dated March 17, 2010, by and among the
Company, the Initial Purchaser and the subsidiary guarantors named therein (the
“Purchase Agreement”), $225,000,000 aggregate principal amount of 101/4% Senior
Notes due 2015 issued by the Company (each, a “Note” and collectively, the
“Notes”). As an inducement to the Initial Purchaser to enter into the Purchase
Agreement, the Company and the subsidiary guarantors listed in the signature
pages hereto agree with the Initial Purchaser, for the benefit of the Holders
(as defined below) of the Notes (including, without limitation, the Initial
Purchaser), as follows:

1.   Definitions

     Capitalized terms that are used herein without definition and are defined
in the Purchase Agreement shall have the respective meanings ascribed to them in
the Purchase Agreement. As used in this Agreement, the following terms shall
have the following meanings:
     Advice: See Section 6(w).
     Agreement: This Registration Rights Agreement, dated as of the Closing
Date, between the Company and the Initial Purchaser.
     Applicable Period: See Section 2(e).
     Business Day: A day that is not a Saturday, a Sunday or a day on which
banking institutions in the City of New York are authorized or required by law
or executive order to be closed.
     Closing Date: March 25, 2010.
     Company: See the introductory paragraph to this Agreement.
     Day: Unless otherwise expressly provided, a calendar day.
     Effectiveness Date: The 180th day after the Closing Date, or if such date
is not a Business Day, the next succeeding Business Day; provided, that if a
Shelf Notice is delivered pursuant to Section 2(j) hereof, the applicable
Effectiveness Date for the Initial Shelf Registration shall be the 90th day
following the date of the delivery of the Shelf Notice.

 



--------------------------------------------------------------------------------



 



     Effectiveness Period: See Section 3(a).
     Event Date: See Section 4(b).
     Exchange Act: The Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.
     Exchange Notes: Senior Notes due 2015 of the Company, identical in all
material respects to the Notes, including the guarantees endorsed thereon,
except for references to series and restrictive legends.
     Exchange Offer: See Section 2(a).
     Exchange Registration Statement: See Section 2(a).
     Filing Date: The 90th day after the Closing Date, or if such date is not a
Business Day, the next succeeding Business Day; provided, that if a Shelf Notice
is delivered pursuant to Section 2(j) hereof, the applicable Effectiveness Date
for the Initial Shelf Registration shall be the 30th day following the date of
the delivery of the Shelf Notice.
     FINRA: Financial Industry Regulatory Authority:
     Holder: Any beneficial holder of Registrable Notes.
     Indemnified Party: See Section 8(c).
     Indemnifying Party: See Section 8(c).
     Indenture: The Indenture, dated as of the Closing Date, among the Company,
the Subsidiary Guarantors and U.S. Bank National Association, as trustee,
pursuant to which the Notes are being issued, as amended or supplemented from
time to time in accordance with the terms hereof.
     Initial Purchaser: See the introductory paragraph to this Agreement.
     Initial Shelf Registration: See Section 3(a).
     Inspectors: See Section 6(o).
     Liquidated Damages: See Section 4(a).
     Losses: See Section 8(a).
     Notes: See the introductory paragraph to this Agreement.
     Participating Broker-Dealer: See Section 2(e).
     Person: An individual, trustee, corporation, partnership, limited liability
company, joint stock company, trust, unincorporated association, union, business
association, firm, government or agency or political subdivision thereof, or
other legal entity.
     Private Exchange: See Section 2(f).
     Private Exchange Notes: See Section 2(f).

 



--------------------------------------------------------------------------------



 



     Prospectus: The prospectus included in any Registration Statement
(including, without limitation, a prospectus that discloses information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Notes covered by such
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.
     Purchase Agreement: See the introductory paragraph to this Agreement.
     Records: See Section 6(o).
     Registrable Notes: Notes and Private Exchange Notes, in each case, that may
not be sold without restriction under federal or state securities laws.
     Registration Statement: Any registration statement of the Company and the
Subsidiary Guarantors filed with the SEC under the Securities Act (including,
but not limited to, the Exchange Registration Statement, the Shelf Registration
and any subsequent Shelf Registration) that covers any of the Registrable Notes
pursuant to the provisions of this Agreement, including the Prospectus,
amendments and supplements to such registration statement, including
post-effective amendments, all exhibits and all material incorporated by
reference or deemed to be incorporated by reference in such registration
statement.
     Rule 144: Rule 144 promulgated under the Securities Act, as such Rule may
be amended from time to time, or any similar rule (other than Rule 144A) or
regulation hereafter adopted by the SEC providing for offers and sales of
securities made in compliance therewith resulting in offers and sales by
subsequent holders that are not affiliates of an issuer or such securities being
free of the registration and prospectus delivery requirements of the Securities
Act.
     Rule 144A: Rule 144A promulgated under the Securities Act, as such Rule may
be amended from time to time, or any similar rule (other than Rule 144) or
regulation hereafter adopted by the SEC.
     Rule 415: Rule 415 promulgated under the Securities Act, as such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.
     Rule 430A: Rule 430A promulgated under the Securities Act, as such Rule may
be amended from time to time, or any similar rule or regulation hereafter
adopted by the SEC.
     SEC: The Securities and Exchange Commission.
     Securities: The Notes, the Exchange Notes and the Private Exchange Notes.
     Securities Act: The Securities Act of 1933, as amended, and the rules and
regulations of the SEC promulgated thereunder.
     Shelf Notice: See Section 2(j).
     Shelf Registration: See Section 3(b).
     Subsequent Shelf Registration: See Section 3(b).
     Subsidiary Guarantor: Each subsidiary of the Company that guarantees the
obligations of the Company under the Notes and Indenture.

 



--------------------------------------------------------------------------------



 



     TIA: The Trust Indenture Act of 1939, as amended.
     Trustee: The trustee under the Indenture and, if existent, the trustee
under any indenture governing the Exchange Notes and Private Exchange Notes (if
any).
     Underwritten Registration or Underwritten Offering: A registration in which
securities of the Company are sold to an underwriter for reoffering to the
public.

2.   Exchange Offer

  (a)   Unless the Exchange Offer would not be permitted by applicable laws or a
policy of the SEC, the Company shall (and shall cause each Subsidiary Guarantor
to) (i) prepare and file with the SEC promptly after the date hereof, but in no
event later than the Filing Date, a registration statement (the “Exchange
Registration Statement”) on an appropriate form under the Securities Act with
respect to an offer (the “Exchange Offer”) to the Holders of Notes to issue and
deliver to such Holders, in exchange for the Notes, a like principal amount of
Exchange Notes, (ii) use all commercially reasonable efforts to cause the
Exchange Registration Statement to be declared effective on or prior to the
Effectiveness Date, (iii) use its best efforts to keep the Exchange Registration
Statement effective until the consummation of the Exchange Offer in accordance
with its terms, and (iv) commence the Exchange Offer and use all commercially
reasonable efforts to issue on or prior to 30 Business Days after the date on
which the Exchange Registration Statement is declared effective, Exchange Notes
in exchange for all Notes tendered prior thereto in the Exchange Offer. The
Exchange Offer shall not be subject to any conditions, other than that the
Exchange Offer does not violate applicable law or any applicable interpretation
of the staff of the SEC.     (b)   The Exchange Notes shall be issued under, and
entitled to the benefits of the Indenture or a trust indenture that is identical
to the Indenture (other than such changes as are necessary to comply with any
requirements of the SEC to effect or maintain the qualifications thereof under
the TIA).     (c)   Interest on the Exchange Notes and Private Exchange Notes
will accrue from the last interest payment due date on which interest was paid
on the Notes surrendered in exchange therefor or, if no interest has been paid
on the Notes, from the date of original issue of the Notes. Each Exchange Note
and Private Exchange Note shall bear interest at the rate set forth thereon;
provided, that interest with respect to the period prior to the issuance thereof
shall accrue at the rate or rates borne by the Notes from time to time during
such period.     (d)   The Company may require each Holder as a condition to
participation in the Exchange Offer to represent (i) that any Exchange Notes
received by it will be acquired in the ordinary course of its business,
(ii) that at the time of the commencement and consummation of the Exchange Offer
such Holder has not entered into any arrangement or understanding with any
Person to participate in the distribution (within the meaning of the Securities
Act) of the Exchange Notes in violation of the provisions of the Securities Act,
(iii) that if such Holder is an “affiliate” of the either of the Company within
the meaning of Rule 405 of the Securities Act, it will comply with the
registration and prospectus delivery requirements of the Securities Act to the
extent applicable to it, (iv) if such Holder is not a broker-dealer, that it is
not engaged in, and does not intend to engage in, the distribution of the Notes
and (v) if such Holder is a Participating Broker-Dealer, that it will deliver a
Prospectus in connection with any resale of the Exchange Notes.

 



--------------------------------------------------------------------------------



 



  (e)   The Company shall (and shall cause each Subsidiary Guarantor to) include
within the Prospectus contained in the Exchange Registration Statement a section
entitled “Plan of Distribution” reasonably acceptable to the Initial Purchaser
which shall contain a summary statement of the positions taken or policies made
by the staff of the SEC with respect to the potential “underwriter” status of
any broker-dealer that is the beneficial owner (as defined in Rule 13d-3 under
the Exchange Act) of Exchange Notes received by such broker-dealer in the
Exchange Offer for its own account in exchange for Notes that were acquired by
it as a result of market-making or other trading activity (a “Participating
Broker-Dealer”), whether such positions or policies have been publicly
disseminated by the staff of the SEC or such positions or policies, in the
judgment of the Initial Purchaser, represent the prevailing views of the staff
of the SEC. Such “Plan of Distribution” section shall also allow, to the extent
permitted by applicable policies and regulations of the SEC, the use of the
Prospectus by all Persons subject to the prospectus delivery requirements of the
Securities Act, including, to the extent so permitted, all Participating
Broker-Dealers, and include a statement describing the manner in which
Participating Broker-Dealers may resell the Exchange Notes. The Company shall
use its best efforts to keep the Exchange Registration Statement effective and
to amend and supplement the Prospectus contained therein, in order to permit
such Prospectus to be lawfully delivered by all Persons subject to the
prospectus delivery requirements of the Securities Act for such period of time
as such Persons must comply with such requirements in order to resell the
Exchange Notes (the “Applicable Period”).     (f)   If, upon consummation of the
Exchange Offer, the Initial Purchaser holds any Notes acquired by it and having
the status of an unsold allotment in the initial distribution, the Company (upon
the written request from the Initial Purchaser) shall, simultaneously with the
delivery of the Exchange Notes in the Exchange Offer, issue and deliver to the
Initial Purchaser, in exchange (the “Private Exchange”) for the Notes held by
the Initial Purchaser, a like principal amount of Senior Notes that are
identical to the Exchange Notes except for the existence of restrictions on
transfer thereof under the Securities Act and securities laws of the several
states of the United States (the “Private Exchange Notes”) (and which are issued
pursuant to the same indenture as the Exchange Notes). The Private Exchange
Notes shall bear the same CUSIP number as the Exchange Notes.     (g)   In
connection with the Exchange Offer, the Company shall (and shall cause each
Subsidiary Guarantor to):

  (i)   mail to each Holder a copy of the Prospectus forming part of the
Exchange Registration Statement, together with an appropriate letter of
transmittal that is an exhibit to the Exchange Offer Registration Statement, and
any related documents;     (ii)   keep the Exchange Offer open for not less than
30 days after the date notice thereof is mailed to the Holders (or longer if
required by applicable law)     (iii)   utilize the services of a depository for
the Exchange Offer with an address in the Borough of Manhattan, the City of New
York, which may be the Trustee or an affiliate thereof;     (iv)   permit
Holders to withdraw tendered Registrable Notes at any time prior to the close of
business, New York time, on the last Business Day on which the Exchange Offer
shall remain open; and     (v)   otherwise comply in all material respects with
all applicable laws.

 



--------------------------------------------------------------------------------



 



  (h)   As soon as practicable after the close of the Exchange Offer or the
Private Exchange, as the case may be, the Company shall (and shall cause each
Subsidiary Guarantor to):

  (i)   accept for exchange all Registrable Notes validly tendered pursuant to
the Exchange Offer or the Private Exchange, as the case may be, and not validly
withdrawn;     (ii)   deliver to the Trustee for cancellation all Registrable
Notes so accepted for exchange; and     (iii)   cause the Trustee to
authenticate and deliver promptly to each Holder tendering such Registrable
Notes, Exchange Notes or Private Exchange Notes, as the case may be, equal in
principal amount to the Notes of such Holder so accepted for exchange.

  (i)   The Exchange Notes and the Private Exchange Notes may be issued under
(i) the Indenture or (ii) an indenture identical to the Indenture (other than
such changes as are necessary to comply with any requirements of the SEC to
effect or maintain the qualification thereof under the TIA), which in either
event will provide that the Exchange Notes will not be subject to the transfer
restrictions set forth in the Indenture, that the Private Exchange Notes will be
subject to the transfer restrictions set forth in the Indenture, and that the
Exchange Notes, the Private Exchange Notes and the Notes, if any, will be deemed
one class of security (subject to the provisions of the Indenture) and entitled
to participate in any Subsidiary Guarantee (as such terms are defined in the
Indenture) on an equal and ratable basis.     (j)   If: (i)the Company and the
Subsidiary Guarantors are not required to file an Exchange Offer Registration
Statement, (ii) the Company and the Guarantors are not permitted to consummate
the Exchange Offer because the Exchange Offer is not permitted by applicable law
or SEC policy, or (iii) within 20 Business Days following the Consummation of
the Exchange Offer, any Holder of Registrable Notes notifies the Company that
(a) it is prohibited by applicable law or SEC policy from participating in the
Exchange Offer; (b) it may not resell the Exchange Notes acquired by it in the
Exchange Offer to the public without delivering a prospectus (other than by
reason of such Holder’s status as an Affiliate of the Company) and the
Prospectus contained in the Exchange Offer Registration Statement is not
appropriate or available for such resales or (c) it is a broker-dealer and owns
Notes acquired directly from the Company or an Affiliate of the Company, then
the Company and the Subsidiary Guarantors shall promptly (and in any event
within five Business Days) deliver to the Holders (or in the case of an
occurrence of any event described in clause (iii) of this Section 2(j), to any
such Holder) and the Trustee notice thereof (the “Shelf Notice”) and shall file
an Initial Shelf Registration pursuant to Section 3.

3.   Shelf Registration

     If a Shelf Notice is delivered pursuant to Section 2(j), then this
Section 3 shall apply to all Registrable Notes. Otherwise, upon consummation of
the Exchange Offer in accordance with Section 2, the provisions of Section 3
shall apply solely with respect to (i) Notes held by any Holder thereof not
permitted to participate in the Exchange Offer, (ii) Notes held by any
broker-dealer that acquired such Notes directly from the Company or any of its
affiliates and (iii) Exchange Notes that are not freely tradeable as
contemplated by Section 2(j)(iii) hereof, provided in each case that the
relevant Holder has duly notified the Company within 20 Business Days of the
consummation of the Exchange Offer as required by Section 2(j)(iii).

 



--------------------------------------------------------------------------------



 



  (a)   Initial Shelf Registration. The Company shall (and shall cause each
Subsidiary Guarantor to), as promptly as practicable, file with the SEC a
Registration Statement for an offering to be made on a continuous basis pursuant
to Rule 415 covering all of the Registrable Notes (the “Initial Shelf
Registration”) on or prior to 30 days after such filing obligation arises. The
Company shall (and shall cause each Subsidiary Guarantor to) use all
commercially reasonable efforts to cause such Initial Shelf Registration to be
declared effective under the Securities Act on or prior to the Effectiveness
Date. The Initial Shelf Registration shall be on Form S-1 or another appropriate
form permitting registration of such Registrable Notes for resale by Holders in
the manner or manners reasonably designated by them (including, without
limitation, one or more underwritten offerings). The Company and Subsidiary
Guarantors shall not permit any securities other than the Registrable Notes to
be included in any Shelf Registration. The Company shall (and shall cause each
Subsidiary Guarantor to) use its commercially reasonable efforts to keep the
Initial Shelf Registration continuously effective under the Securities Act until
the date which is two years from the Closing Date (subject to extension pursuant
to the last paragraph of Section 6(w)) (the “Effectiveness Period”), or such
shorter period ending when (i) all Registrable Notes covered by the Initial
Shelf Registration have been sold in the manner set forth and as contemplated in
the Initial Shelf Registration (ii) a Subsequent Shelf Registration covering all
of the Registrable Notes covered by and not sold under the Initial Shelf
Registration or an earlier Subsequent Shelf Registration has been declared
effective under the Securities Act or (iii) there cease to be any outstanding
Registrable Notes.     (b)   Subsequent Shelf Registrations. If the Initial
Shelf Registration or any Subsequent Shelf Registration (as defined below)
ceases to be effective for any reason at any time during the Effectiveness
Period (other than because of the sale of all of the securities registered
thereunder), the Company shall (and shall cause each Subsidiary Guarantor to)
use its best efforts to obtain the prompt withdrawal of any order suspending the
effectiveness thereof, and in any event shall within 30 days of such cessation
of effectiveness amend such Shelf Registration in a manner to obtain the
withdrawal of the order suspending the effectiveness thereof, or file (and cause
each Subsidiary Guarantor to file) an additional “shelf” Registration Statement
pursuant to Rule 415 covering all of the Registrable Notes (a “Subsequent Shelf
Registration”). If a Subsequent Shelf Registration is filed, the Company shall
(and shall cause each Subsidiary Guarantor to) use its commercially reasonable
efforts to cause the Subsequent Shelf Registration to be declared effective as
soon as practicable after such filing and to keep such Subsequent Shelf
Registration continuously effective for a period equal to the number of days in
the Effectiveness Period less the aggregate number of days during which the
Initial Shelf Registration or any Subsequent Shelf Registration was previously
continuously effective. As used herein the term “Shelf Registration” means the
Initial Shelf Registration and any Subsequent Shelf Registrations     (c)  
Supplements and Amendments. The Company shall promptly supplement and amend any
Shelf Registration if required by the rules, regulations or instructions
applicable to the registration form used for such Shelf Registration, if
required by the Securities Act, or if reasonably requested in writing by the
Holders of a majority in aggregate principal amount of the Registrable Notes
covered by such Shelf Registration or by any underwriter of such Registrable
Notes.     (d)   Provision of Information. No Holder of Registrable Notes shall
be entitled to include any of its Registrable Notes in any Shelf Registration
pursuant to this Agreement unless such Holder furnishes to the Company and the
Trustee in writing, within 20 days after receipt of a written request therefor,
such information as the Company and the Trustee after conferring

 



--------------------------------------------------------------------------------



 



      with counsel with regard to information relating to Holders that would be
required by the SEC to be included in such Shelf Registration or Prospectus
included therein, may reasonably request for inclusion in any Shelf Registration
or Prospectus included therein, and no such Holder shall be entitled to
Liquidated Damages pursuant to Section 4 hereof unless and until such Holder
shall have provided such information.

4.   Liquidated Damages

  (a)   The Company and each Subsidiary Guarantor acknowledges and agrees that
the Holders of Registrable Notes will suffer damages if the Company or any
Subsidiary Guarantor fails to fulfill its material obligations under Section 2
or Section 3 hereof and that it would not be feasible to ascertain the extent of
such damages with precision. Accordingly, the Company and the Subsidiary
Guarantors agree to pay additional cash interest on the Notes (“Liquidated
Damages”) under the circumstances and to the extent set forth below (each of
which shall be given independent effect):

  (i)   if neither the Exchange Registration Statement nor the Initial Shelf
Registration has been filed on or prior to the applicable Filing Date,
Liquidated Damages shall accrue on the Notes over and above any stated interest
at a rate of 0.25% per annum of the principal amount of such Notes for the first
90 days immediately following the applicable Filing Date, such Liquidated
Damages rate increasing by an additional 0.25% per annum at the beginning of
each subsequent 90-day period;     (ii)   if neither the Exchange Registration
Statement nor the Initial Shelf Registration is declared effective on or prior
to the applicable Effectiveness Date, Liquidated Damages shall accrue on the
Notes over and above any stated interest at a rate of 0.25% per annum of the
principal amount of such Notes for the first 90 days immediately following the
applicable Effectiveness Date, such Liquidated Damages rate increasing by an
additional 0.25% per annum at the beginning of each subsequent 90-day period;  
  (iii)   if (A) the Company (and any Subsidiary Guarantor) has not exchanged
Exchange Notes for all Notes validly tendered in accordance with the terms of
the Exchange Offer on or prior to the 30 Business Days after the Effectiveness
Date, (B) the Exchange Registration Statement ceases to be effective at any time
prior to the time that the Exchange Offer is consummated, (C) if applicable, a
Shelf Registration has been declared effective and such Shelf Registration
ceases to be effective at any time prior to the second anniversary of its
effective date (other than such time as all Notes have been disposed of
thereunder) and is not declared effective again within 30 days, or (D) if the
board of directors of the Company determines in good faith that (i) the
disclosure of an event, occurrence or other item at that time would reasonably
be expected to have a material adverse effect on the business, operations, or
prospects of the Company and its subsidiaries or (ii) the disclosure otherwise
relates to a material business transaction or development relating to the
Company that has not yet been publicly disclosed and the board of directors also
determines, in good, faith, that any disclosure thereof would jeopardize the
success of the transaction or that disclosure of the transaction is prohibited
by the terms thereof, and the Company issues a written notice pursuant to
Section 6(e)(v) or (vi) that a Shelf Registration Statement or Exchange
Registration Statement is unusable and the aggregate number of days in any
365-day period for which all such notices issued or required to be issued, have
been, or were required to be, in effect exceeds

 



--------------------------------------------------------------------------------



 



      120 days in the aggregate or 30 days consecutively, in the case of a Shelf
Registration statement, or 15 days in the aggregate in the case of an Exchange
Registration Statement, then Liquidated Damages shall accrue on the Notes, over
and above any stated interest, at a rate of 0.25% per annum of the principal
amount of such Notes commencing on (w) the 31st Business Day after the
Effectiveness Date, in the case of (A) above, or (x) the date the Exchange
Registration Statement ceases to be effective without being declared effective
again within 30 days, in the case of clause (B) above, or (y) the day such Shelf
Registration ceases to be effective in the case of (C) above, or (z) the day the
Exchange Registration Statement or Shelf Registration ceases to be usable in
case of clause (D) above, such Liquidated Damages rate increasing by an
additional 0.25% per annum at the beginning of each such subsequent 90-day
period;

      provided, however, that the maximum Liquidated Damages rate on the Notes
may not exceed at any one time in the aggregate 1.00% per annum; and provided
further, that (1) upon the filing of the Exchange Registration Statement or
Initial Shelf Registration (in the case of (i) above), (2) upon the
effectiveness of the Exchange Registration Statement or Initial Shelf
Registration (in the case of (ii) above), or (3) upon the exchange of Exchange
Notes for all Notes tendered (in the case of (iii)(A) above), or upon the
effectiveness of the Exchange Registration Statement that had ceased to remain
effective (in the case of clause (iii)(B) above), or upon the effectiveness of a
Shelf Registration which had ceased to remain effective (in the case of (iii)(C)
above), Liquidated Damages on the Notes as a result of such clause (or the
relevant subclause thereof) or upon the usability of such Registration Statement
or Exchange Registration Statement (in the case of clause (iii)(D) above), as
the case may be, shall cease to accrue.     (b)   The Company shall notify the
Trustee within 3 Business Days after each and every date on which an event
occurs in respect of which Liquidated Damages is required to be paid (an “Event
Date”). Any amounts of Liquidated Damages due pursuant to clause (a)(i), (a)(ii)
or (a)(iii) of this Section 4 will be payable in cash, on the dates and in the
manner provided in the Indenture and whether or not any cash interest would then
be payable on such date, commencing with the first such semi-annual date
occurring after any such Liquidated Damages commences to accrue. The amount of
Liquidated Damages will be determined by multiplying the applicable Liquidated
Damages rate by the principal amount of the Notes, multiplied by a fraction, the
numerator of which is the number of days such Liquidated Damages rate was
applicable during such period (determined on the basis of a 360-day year
comprised of twelve 30-day months and, in the case of a partial month, the
actual number of days elapsed), and the denominator of which is 360.

5.   [Reserved].

6.   Registration Procedures

     In connection with the filing of any Registration Statement pursuant to
Sections 2 or 3 hereof, the Company shall (and shall cause each Subsidiary
Guarantor to) effect such registrations to permit the sale of such securities
covered thereby in accordance with the intended method or methods of disposition
thereof, and pursuant thereto and in connection with any Registration Statement
filed by the Company hereunder, the Company shall (and shall cause each
Subsidiary Guarantor to):

  (a)   Prepare and file with the SEC on or prior to the Filing Date, the
Exchange Registration Statement or if required by Section 2(j), a Shelf
Registration as prescribed by Section 3, and

 



--------------------------------------------------------------------------------



 



      use all commercially reasonable efforts to cause each such Registration
Statement to become effective and remain effective as provided herein; provided
that, if (1) a Shelf Registration is filed pursuant to Section 3 or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period relating thereto, before filing any Registration Statement or
Prospectus or any amendments or supplements thereto the Company shall (and shall
cause each Subsidiary Guarantor to), if requested, furnish to and afford the
Holders of the Registrable Notes to be registered pursuant to such Shelf
Registration Statement, each Participating Broker-Dealer, the managing
underwriters, if any, and each of their respective counsel, a reasonable
opportunity to review copies of all such documents (including copies of any
documents to be incorporated by reference therein and all exhibits thereto)
proposed to be filed (in each case at least 5 Business Days prior to such
filing). The Company and each Subsidiary Guarantor shall not file any such
Registration Statement or Prospectus or any amendments or supplements thereto in
respect of which the Holders must provide information for the inclusion therein
without the Holders being afforded an opportunity to review such documentation
if the holders of a majority in aggregate principal amount of the Registrable
Notes covered by such Registration Statement, or any such Participating
Broker-Dealer, as the case may be, the managing underwriters, if any, or any of
their respective counsel shall reasonably object in writing on a timely basis. A
Holder shall be deemed to have reasonably objected to such filing if such
Registration Statement, amendment, Prospectus or supplement, as applicable, as
proposed to be filed, contains an untrue statement of a material fact or omits
to state any material fact necessary to make the statements therein not
misleading or fails to comply with the applicable requirements of the Securities
Act.     (b)   Provide an indenture trustee for the Registrable Notes, the
Exchange Notes or the Private Exchange Notes, as the case may be, and cause the
Indenture (or other indenture relating to the Registrable Notes) to be qualified
under the TIA not later than the effective date of the first Registration
Statement; and in connection therewith, to effect such changes to such indenture
as may be required for such indenture to be so qualified in accordance with the
terms of the TIA; and execute, and use its commercially reasonable efforts to
cause such trustee to execute, all documents as may be required to effect such
changes, and all other forms and documents required to be filed with the SEC to
enable such indenture to be so qualified in a timely manner.     (c)   Prepare
and file with the SEC such pre-effective amendments and post-effective
amendments to each Shelf Registration or Exchange Registration Statement, as the
case may be, as may be necessary to keep such Registration Statement
continuously effective for the Effectiveness Period or the Applicable Period, as
the case may be; cause the related Prospectus to be supplemented by any
Prospectus supplement required by applicable law, and as so supplemented to be
filed pursuant to Rule 424 (or any similar provisions then in force) promulgated
under the Securities Act; and comply with the provisions of the Securities Act
and the Exchange Act applicable to them with respect to the disposition of all
securities covered by such Registration Statement as so amended or in such
Prospectus as so supplemented and with respect to the subsequent resale of any
securities being sold by a Participating Broker-Dealer covered by any such
Prospectus. The Company and each Subsidiary Guarantor shall not, during the
Applicable Period, voluntarily take any action that would result in selling
Holders of the Registrable Notes covered by a Registration Statement or
Participating Broker-Dealers seeking to sell Exchange Notes not being able to
sell such Registrable Notes or such Exchange Notes during that period, unless
such action is required by applicable law, rule or regulation or permitted by
this Agreement.

 



--------------------------------------------------------------------------------



 



  (d)   Furnish to such selling Holders and Participating Broker-Dealers who so
request in writing (i) upon the Company’s receipt, a copy of the order of the
SEC declaring such Registration Statement and any post effective amendment
thereto effective, (ii) such reasonable number of copies of such Registration
Statement and of each amendment and supplement thereto (in each case including
any documents incorporated therein by reference and all exhibits), (iii) such
reasonable number of copies of the Prospectus included in such Registration
Statement (including each preliminary Prospectus) and each amendment and
supplement thereto, and such reasonable number of copies of the final Prospectus
as filed by the Company and each Subsidiary Guarantor pursuant to Rule 424(b)
under the Securities Act, in conformity with the requirements of the Securities
Act and each amendment and supplement thereto, and (iv) such other documents
(including any amendments required to be filed pursuant to clause (c) of this
Section), as any such Person may reasonably request in writing. The Company and
the Subsidiary Guarantors hereby consent to the use of the Prospectus by each of
the selling Holders of Registrable Notes or each such Participating
Broker-Dealer, as the case may be, and the underwriters or agents, if any, and
dealers, if any, in connection with the offering and sale of the Registrable
Notes covered by, or the sale by Participating Broker-Dealers of the Exchange
Notes pursuant to, such Prospectus and any amendment or supplement thereto.    
(e)   If (1) a Shelf Registration is filed pursuant to Section 3, or (2) a
Prospectus contained in an Exchange Registration Statement filed pursuant to
Section 2 is required to be delivered under the Securities Act by any
Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period relating thereto, the Company shall notify in writing the
selling Holders of Registrable Notes, or each such Participating Broker-Dealer,
as the case may be, the managing underwriters, if any, and each of their
respective counsel promptly (but in any event within 2 Business Days) (i) when a
Prospectus or any Prospectus supplement or post-effective amendment has been
filed, and, with respect to a Registration Statement or any post-effective
amendment, when the same has become effective (including in such notice a
written statement that any Holder may, upon request, obtain, without charge, one
conformed copy of such Registration Statement or post-effective amendment
including financial statements and schedules, documents incorporated or deemed
to be incorporated by reference and exhibits), (ii) of the issuance by the SEC
of any stop order suspending the effectiveness of a Registration Statement or of
any order preventing or suspending the use of any Prospectus or the initiation
of any proceedings for that purpose, (iii) if at any time when a Prospectus is
required by the Securities Act to be delivered in connection with sales of the
Registrable Notes the representations and warranties of the Company and any
Subsidiary Guarantor contained in any agreement (including any underwriting
agreement) contemplated by Section 6(n) hereof cease to be true and correct,
(iv) of the receipt by the Company or any Subsidiary Guarantor of any
notification with respect to the suspension of the qualification or exemption
from qualification of a Registration Statement or any of the Registrable Notes
or the Exchange Notes to be sold by any Participating Broker-Dealer for offer or
sale in any jurisdiction, or the initiation or threatening of any proceeding for
such purpose, (v) of the happening of any event, the existence of any condition
of any information becoming known that makes any statement made in such
Registration Statement or related Prospectus or any document incorporated or
deemed to be incorporated therein by reference untrue in any material respect or
that requires the making of any changes in, or amendments or supplements to,
such Registration Statement, Prospectus or documents so that, in the case of the
Registration Statement and the Prospectus, it will not contain any untrue
statement of a material fact or omit to state any material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, (vi) of any reasonable
determination by the Company or any Subsidiary Guarantor that a post-effective

 



--------------------------------------------------------------------------------



 



      amendment to a Registration Statement would be appropriate and (vii) of
any request by the SEC for amendments to the Registration Statement or
supplements to the Prospectus or for additional information relating thereto.  
  (f)   Use its commercially reasonable efforts to prevent the issuance of any
order suspending the effectiveness of a Registration Statement or of any order
preventing or suspending the use of a Prospectus or suspending the qualification
(or exemption from qualification) of any of the Registrable Notes or the
Exchange Notes to be sold by any Participating Broker-Dealer, for sale in any
jurisdiction, and, if any such order is issued, to use its commercially
reasonable efforts to obtain the withdrawal of any such order at the earliest
possible date.     (g)   If (A) a Shelf Registration is filed pursuant to
Section 3, (B) a Prospectus contained in an Exchange Registration Statement
filed pursuant to Section 2 is required to be delivered under the Securities Act
by any Participating Broker-Dealer who seeks to sell Exchange Notes during the
Applicable Period or (C) reasonably requested in writing by the managing
underwriters, if any, or the Holders of a majority in aggregate principal amount
of the Registrable Notes being sold in connection with an underwritten offering,
(i) promptly incorporate in a Prospectus supplement or post-effective amendment
such information or revisions to information therein relating to such
underwriters or selling Holders as the managing underwriters, if any, or such
Holders or any of their respective counsel reasonably request in writing to be
included or made therein and (ii) make all required filings of such Prospectus
supplement or such post-effective amendment as soon as practicable after the
Company has received notification of the matters to be incorporated in such
Prospectus supplements or post-effective amendment.     (h)   Prior to any
public offering of Registrable Notes or any delivery of a Prospectus contained
in the Exchange Registration Statement by any Participating Broker-Dealer who
seeks to sell Exchange Notes during the Applicable Period, use its commercially
reasonable efforts to register or qualify, and to cooperate with the selling
Holders of Registrable Notes or each such Participating Broker-Dealer, as the
case may be, the underwriters, if any, and their respective counsel in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Notes or Exchange Notes, as
the case may be, for offer and sale under the securities or Blue Sky laws of
such jurisdictions within the United States as any selling Holder, Participating
Broker-Dealer or any managing underwriter or underwriters, if any, reasonably
request in writing; provided that where Exchange Notes held by Participating
Broker-Dealers or Registrable Notes are offered other than through an
underwritten offering, the Company and each Subsidiary Guarantor agree to cause
its counsel to perform Blue Sky investigations and file any registrations and
qualifications required to be filed pursuant to this Section 6(h), keep each
such registration or qualification (or exemption therefrom) effective during the
period such Registration Statement is required to be kept effective and do any
and all other acts or things reasonably necessary or advisable to enable the
disposition in such jurisdictions of the Exchange Notes held by Participating
Broker-Dealers or the Registrable Notes covered by the applicable Registration
Statement; provided that neither the Company nor any Subsidiary Guarantor shall
be required to (A) qualify generally to do business in any jurisdiction where it
is not then so qualified, (B) take any action that would subject it to general
service of process in any such jurisdiction where it is not then so subject or
(C) subject itself to taxation in any such jurisdiction where it is not then so
subject.     (i)   If (A) a Shelf Registration is filed pursuant to Section 3 or
(B) a Prospectus contained in an Exchange Registration Statement filed pursuant
to Section 2 is requested to be delivered

 



--------------------------------------------------------------------------------



 



      under the Securities Act by any Participating Broker-Dealer who seeks to
sell Exchange Notes during the Applicable Period, cooperate with the selling
Holders of Registrable Notes and the managing underwriter or underwriters, if
any, to facilitate the timely preparation and delivery of certificates
representing Registrable Notes to be sold, which certificates shall not bear any
restrictive legends and shall be in a form eligible for deposit with The
Depository Trust Company, and enable such Registrable Notes to be in such
denominations and registered in such names as the managing underwriter or
underwriters, if any, or Holders may reasonably request.     (j)   Use its
commercially reasonable efforts to cause the Registrable Notes covered by any
Registration Statement to be registered with or approved by such governmental
agencies or authorities as may be necessary to enable the seller or sellers
thereof or the underwriter, if any, to consummate the disposition of such
Registrable Notes, except as may be required solely as a consequence of the
nature of such selling Holder’s business, in which case the Company shall (and
shall cause each Subsidiary Guarantor to) cooperate in all reasonable respects
with the filing of such Registration Statement and the granting of such
approvals; provided that neither the Company nor any existing Subsidiary
Guarantor shall be required to (A) qualify generally to do business in any
jurisdiction where it is not then so qualified, (B) take any action that would
subject it to general service of process in any jurisdiction where it is not
then so subject or (C) subject itself to taxation in any such jurisdiction where
it is not then so subject.     (k)   If (1) a Shelf Registration is filed
pursuant to Section 3, or (2) a Prospectus contained in an Exchange Registration
Statement filed pursuant to Section 2 is required to be delivered under the
Securities Act by any Participating Broker-Dealer who seeks to sell Exchange
Notes during the Applicable Period, upon the occurrence of any event
contemplated by paragraph 6(e)(v) or 6(e)(vi) hereof, as promptly as
practicable, prepare and file with the SEC, at the expense of the Company and
the Subsidiary Guarantors, a supplement or post-effective amendment to the
Registration Statement or a supplement to the related Prospectus or any document
incorporated or deemed to be incorporated therein by reference, or file any
other required document so that, as thereafter delivered to the purchasers of
the Registrable Notes being sold thereunder or to the purchasers of the Exchange
Notes to whom such Prospectus will be delivered by a Participating
Broker-Dealer, such Prospectus will not contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and, if SEC review is required, use its
best efforts to cause such post-effective amendment to be declared effective as
soon as possible.     (l)   Prior to the initial issuance of the Exchange Notes,
(i) provide the Trustee with one or more certificates for the Registrable Notes
in a form eligible for deposit with The Depository Trust Company and
(ii) provide a CUSIP number for the Exchange Notes.     (m)   If a Shelf
Registration is filed pursuant to Section 3, enter into such agreements
(including an underwriting agreement in form, scope and substance as is
customary in underwritten offerings of debt securities similar to the Notes, as
may be appropriate in the circumstances) and take all such other actions in
connection therewith (including those reasonably requested in writing by the
managing underwriters, if any, or the Holders of a majority in aggregate
principal amount of the Registrable Notes being sold) in order to expedite or
facilitate the registration or the disposition of such Registrable Notes, and in
such connection, whether or not an underwriting agreement is entered into and
whether or not the registration is an

 



--------------------------------------------------------------------------------



 



      Underwritten Registration, (i) make such representations and warranties to
the Holders and the underwriters, if any, with respect to the business of the
Company and its subsidiaries as then conducted, and the Registration Statement,
Prospectus and documents, if any, incorporated or deemed to be incorporated by
reference therein, in each case, in form, substance and scope as are customarily
made by issuers to underwriters in underwritten offerings of debt securities
similar to the Notes, as may be appropriate in the circumstances, and confirm
the same if and when reasonably required; (ii) obtain an opinion of counsel to
the Company and the Subsidiary Guarantors and updates thereof (which counsel and
opinions (in form, scope and substance) shall be reasonably satisfactory to the
managing underwriters, if any, and the Holders of a majority in aggregate
principal amount of the Registrable Notes being sold), addressed to each selling
Holder and each of the underwriters, if any, covering the matters customarily
covered in opinions of counsel to the Company and the Subsidiary Guarantors
requested in underwritten offerings of debt securities similar to the Notes, as
may be appropriate in the circumstances; (iii) obtain “cold comfort” letters and
updates thereof (which letters and updates (in form, scope and substance) shall
be reasonably satisfactory to the managing underwriters) from the independent
certified public accountants of the Company and the Subsidiary Guarantors (and,
if necessary, any other independent certified public accountants of any
subsidiary of the Company or of any business acquired by the Company for which
financial statements and financial data are, or are required to be, included in
the Registration Statement), addressed to each of the underwriters, such letters
to be in customary form and covering matters of the type customarily covered in
“cold comfort” letters in connection with underwritten offerings of debt
securities similar to the Notes, as may be appropriate in the circumstances, and
such other matters as reasonably requested in writing by the underwriters; and
(iv) deliver such documents and certificates as may be reasonably requested in
writing by the Holders of a majority in aggregate principal amount of the
Registrable Notes being sold and the managing underwriters, if any, to evidence
the continued validity of the representations and warranties of the Company and
its subsidiaries made pursuant to clause (i) above and to evidence compliance
with any conditions contained in the underwriting agreement or other similar
agreement entered into by the Company or any Subsidiary Guarantor.     (n)   If
(1) a Shelf Registration is filed pursuant to Section 3, or (2) a Prospectus
contained in an Exchange Registration Statement filed pursuant to Section 2 is
required to be delivered under the Securities Act by any Participating
Broker-Dealer who seeks to sell Exchange Notes during the Applicable Period,
make available for inspection by any selling Holder of such Registrable Notes
being sold, or each such Participating Broker-Dealer, as the case may be, any
underwriter participating in any such disposition of Registrable Notes, if any,
and any attorney, accountant or other agent retained by any such selling Holder
or each such Participating Broker-Dealer, as the case may be, or underwriter
(collectively, the “Inspectors”), at the offices where normally kept, during
reasonable business hours, all financial and other records and pertinent
corporate documents of the Company and its subsidiaries (collectively, the
“Records”) as shall be reasonably necessary to enable them to exercise any
applicable due diligence responsibilities, and cause the officers, directors and
employees of the Company and its subsidiaries to supply all information
reasonably requested in writing by any such Inspector in connection with such
Registration Statement. Each Inspector shall agree in writing that it will keep
the Records confidential and not disclose any of the Records unless (i) the
disclosure of such Records is necessary to avoid or correct a misstatement or
omission in such Registration Statement, (ii) the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction, (iii) the information in such Records is public or has been made
generally available to the public other than as a result of a disclosure or
failure to safeguard by such Inspector or (iv) disclosure of such information
is, in the reasonable written opinion of

 



--------------------------------------------------------------------------------



 



      counsel for any Inspector, necessary or advisable in connection with any
action, claim, suit or proceeding, directly or indirectly, involving or
potentially involving such Inspector and arising out of, based upon, related to,
or involving this Agreement, or any transaction contemplated hereby or arising
hereunder. Each selling Holder of such Registrable Notes and each such
Participating Broker-Dealer will be required to agree that information obtained
by it as a result of such inspections shall be deemed confidential and shall not
be used by it as the basis for any market transactions in the securities of the
Company unless and until such is made generally available to the public. Each
Inspector, each selling Holder of such Registrable Notes and each such
Participating Broker-Dealer will be required to further agree that it will, upon
learning that disclosure of such Records is sought in a court of competent
jurisdiction, give notice to the Company and, to the extent practicable, use its
best efforts to allow the Company, at its expense, to undertake appropriate
action to prevent disclosure of the Records deemed confidential at its expense.
    (o)   Comply with all applicable rules and regulations of the SEC and make
generally available to the security holders of the Company with regard to any
Applicable Registration Statement earning statements satisfying the provisions
of section 11(a) of the Securities Act and Rule 158 thereunder (or any similar
rule promulgated under the Securities Act) no later than 45 days after the end
of any 12-month period (or 90 days after the end of any 12-month period if such
period is a fiscal year) (i) commencing at the end of any fiscal quarter in
which Registrable Notes are sold to underwriters in a firm commitment or best
efforts underwritten offering and (ii) if not sold to underwriters in such an
offering, commencing on the first day of the first fiscal quarter of the Company
after the effective date of a Registration Statement, which statements shall
cover said 12-month periods.     (p)   Upon consummation of an Exchange Offer or
Private Exchange, obtain an opinion of counsel to the Company and the Subsidiary
Guarantors (in form, scope and substance reasonably satisfactory to the Initial
Purchaser), addressed to the Trustee for the benefit of all Holders
participating in the Exchange Offer or Private Exchange, as the case may be, to
the effect that (i) the Company and the Subsidiary Guarantors have duly
authorized, executed and delivered the Exchange Notes or the Private Exchange
Notes, as the case may be, and the Indenture and (ii) the Exchange Notes or the
Private Exchange Notes, as the case may be, and the Indenture constitute legal,
valid and binding obligations of the Company and the Subsidiary Guarantors,
enforceable against the Company and the Subsidiary Guarantors in accordance with
their respective terms, except as such enforcement may be subject to customary
United States and foreign exceptions.     (q)   If the Exchange Offer or a
Private Exchange is to be consummated, upon delivery of the Registrable Notes by
the Holders to the Company and the Subsidiary Guarantors (or to such other
Person as directed by the Company and the Subsidiary Guarantors) in exchange for
the Exchange Notes or the Private Exchange Notes, as the case may be, the
Company and the Subsidiary Guarantors shall mark, or caused to be marked, on
such Registrable Notes that the Exchange Notes or the Private Exchange Notes, as
the case may be, are being issued as substitute evidence of the indebtedness
originally evidenced by the Registrable Notes; provided that in no event shall
such Registrable Notes be marked as paid or otherwise satisfied.     (r)  
Cooperate with each seller of Registrable Notes covered by any Registration
Statement and each underwriter, if any, participating in the disposition of such
Registrable Notes and their respective counsel in connection with any filings
required to be made with FINRA.

 



--------------------------------------------------------------------------------



 



  (s)   Use its commercially reasonable efforts to cause all Securities covered
by a Registration Statement to be listed on each securities exchange, if any, on
which similar debt securities issued by the Company are then listed.     (t)  
Use its commercially reasonable efforts to take all other steps reasonably
necessary to effect the registration of the Registrable Notes covered by a
Registration Statement contemplated hereby.     (u)   The Company may require
each seller of Registrable Notes or Participating Broker-Dealer as to which any
registration is being effected to furnish to the Company such information
regarding such seller or Participating Broker-Dealer and the distribution of
such Registrable Notes as the Company may, from time to time, reasonably request
in writing. The Company may exclude from such registration the Registrable Notes
of any seller who fails to furnish such information within a reasonable time
(which time in no event shall exceed 30 days, subject to Section 3(d)) hereof)
after receiving such request. Each seller of Registrable Notes or Participating
Broker-Dealer as to which any registration is being effected agrees to furnish
promptly to the Company all information required to be disclosed in order to
make the information previously furnished by such seller not materially
misleading.     (v)   Each Holder of Registrable Notes and each Participating
Broker-Dealer agrees by acquisition of such Registrable Notes or Exchange Notes
to be sold by such Participating Broker-Dealer, as the case may be, that, upon
receipt of any notice from the Company of the happening of any event of the kind
described in Section 6(e)(ii), 6(e)(iv), 6(e)(v), or 6(e)(vi), such Holder will
forthwith discontinue disposition of such Registrable Notes covered by a
Registration Statement and such Participating Broker-Dealer will forthwith
discontinue disposition of such Exchange Notes pursuant to any Prospectus and,
in each case, forthwith discontinue dissemination of such Prospectus until such
Holder’s or Participating Broker-Dealer’s receipt of the copies of the
supplemented or amended Prospectus contemplated by Section 6(k), or until it is
advised in writing (the “Advice”) by the Company and the Subsidiary Guarantors
that the use of the applicable Prospectus may be resumed, and has received
copies of any amendments or supplements thereto and, if so directed by the
Company and the Subsidiary Guarantors, such Holder or Participating
Broker-Dealer, as the case may be, will deliver to the Company all copies, other
than permanent file copies, then in such Holder’s or Participating
Broker-Dealer’s possession, of the Prospectus covering such Registrable Notes
current at the time of the receipt of such notice. In the event the Company and
the Subsidiary Guarantors shall give any such notice, the Applicable Period
shall be extended by the number of days during such periods from and including
the date of the giving of such notice to and including the date when each
Participating Broker-Dealer shall have received (x) the copies of the
supplemented or amended Prospectus contemplated by Section 6(k) or (y) the
Advice.

7.   Registration Expenses

  (a)   All fees and expenses incident to the performance of or compliance with
this Agreement by the Company and the Subsidiary Guarantors shall be borne by
the Company and the Subsidiary Guarantors, whether or not the Exchange Offer or
a Shelf Registration is filed or becomes effective, including, without
limitation, (i) all registration and filing fees, including, without limitation,
(A) fees with respect to filings required to be made with FINRA in connection
with any underwritten offering and (B) fees and expenses of compliance with
state securities or Blue Sky laws as provided in Section 6(h) hereof (including,
without limitation, reasonable fees and disbursements of counsel in connection
with Blue Sky

 



--------------------------------------------------------------------------------



 



      qualifications of the Registrable Notes or Exchange Notes and
determination of the eligibility of the Registrable Notes or Exchange Notes for
investment under the laws of such jurisdictions (x) where the Holders are
located, in the case of the Exchange Notes, or (y) as provided in Section 6(h),
in the case of Registrable Notes or Exchange Notes to be sold by a Participating
Broker-Dealer during the Applicable Period)), (ii) printing expenses, including,
without limitation, expenses of printing Prospectuses if the printing of
Prospectuses is requested by the managing underwriter or underwriters, if any,
or by the Holders of a majority in aggregate principal amount of the Registrable
Notes included in any Registration Statement or by any Participating
Broker-Dealer during the Applicable Period, as the case may be, (iii) messenger,
telephone and delivery expenses incurred in connection with the performance of
their obligations hereunder, (iv) fees and disbursements of counsel for the
Company, the Subsidiary Guarantors and, subject to 7(b), the Holders, (v) fees
and disbursements of all independent certified public accountants referred to in
Section 6 (including, without limitation, the expenses of any special audit and
“cold comfort” letters required by or incident to such performance), (vi) rating
agency fees and the fees and expenses incurred in connection with the listing of
the Securities to be registered on any securities exchange, (vii) Securities Act
liability insurance, if the Company and the Subsidiary Guarantors desire such
insurance, (viii) fees and expenses of all other Persons retained by the Company
and the Subsidiary Guarantors, (ix) fees and expenses of any “qualified
independent underwriter” or other independent appraiser participating in an
offering pursuant to Section 3 of Schedule E to the By-laws of FINRA, but only
where the need for such a “qualified independent underwriter” arises due to a
relationship with the Company and the Subsidiary Guarantors, (x) internal
expenses of the Company and the Subsidiary Guarantors (including, without
limitation, all salaries and expenses of officers and employees of the Company
or the Subsidiary Guarantors performing legal or accounting duties), (xi) the
expense of any annual audit, (xii) the fees and expenses of the Trustee and the
Exchange Agent and (xiii) the expenses relating to printing, word processing and
distributing all Registration Statements, underwriting agreements, securities
sales agreements, indentures and any other documents necessary in order to
comply with this Agreement.     (b)   The Company and the Subsidiary Guarantors
shall reimburse the Holders for the reasonable fees and disbursements of not
more than one counsel chosen by the Holders of a majority in aggregate principal
amount of the Registrable Notes to be included in any Registration Statement.
The Company and the Subsidiary Guarantors shall pay all documentary, stamp,
transfer or other transactional taxes attributable to the issuance or delivery
of the Exchange Notes or Private Exchange Notes in exchange for the Notes;
provided that the Company shall not be required to pay taxes payable in respect
of any transfer involved in the issuance or delivery of any Exchange Note or
Private Exchange Note in a name other than that of the Holder of the Note in
respect of which such Exchange Note or Private Exchange Note is being issued.
The Company and the Subsidiary Guarantors shall reimburse the Holders for fees
and expenses (including reasonable fees and expenses of counsel to the Holders)
relating to any enforcement of any rights of the Holders under this Agreement.

8.   Indemnification

  (a)   Indemnification by the Company and the Subsidiary Guarantors. The
Company and the Subsidiary Guarantors jointly and severally agree to indemnify
and hold harmless each Holder of Registrable Notes, Exchange Notes or Private
Exchange Notes and each Participating Broker-Dealer selling Exchange Notes
during the Applicable Period, each Person, if any, who controls each such Holder
(within the meaning of Section 15 of the Securities Act or Section 20(a) of the
Exchange Act) and the officers, directors and partners of each such Holder,
Participating Broker-Dealer and controlling person, to the fullest

 



--------------------------------------------------------------------------------



 



      extent lawful, from and against any and all losses, claims, damages,
liabilities, costs (including, without limitation, reasonable costs of
preparation and reasonable attorneys’ fees as provided in this Section 8) and
expenses (including, without limitation, reasonable costs and expenses incurred
in connection with investigating, preparing, pursuing or defending against any
of the foregoing) (collectively, “Losses”), as incurred, directly or indirectly
caused by, related to, based upon, arising out of or in connection with any
untrue or alleged untrue statement of a material fact contained in any
Registration Statement, Prospectus or form of prospectus, or in any amendment or
supplement thereto, or in any preliminary prospectus, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except insofar as such Losses are solely
based upon information relating to such Holder or Participating Broker-Dealer
and furnished in writing to the Company and the Subsidiary Guarantors (or
reviewed and approved in writing) by such Holder or Participating Broker-Dealer
or their counsel expressly for use therein; provided, however, that the Company
and the Subsidiary Guarantors will not be liable to any Indemnified Party (as
defined below) under this Section 8 to the extent Losses were solely caused by
an untrue statement or omission or alleged untrue statement or omission that was
contained or made in any preliminary prospectus and corrected in the Prospectus
or any amendment or supplement thereto if (i) the Prospectus does not contain
any other untrue statement or omission or alleged untrue statement or omission
of a material fact that was the subject matter of the related proceeding,
(ii) any such Losses resulted from an action, claim or suit by any Person who
purchased Registrable Notes or Exchange Notes which are the subject thereof from
such Indemnified Party and (iii) it is established in the related proceeding
that such Indemnified Party failed to deliver or provide a copy of the
Prospectus (as amended or supplemented) to such Person with or prior to the
confirmation of the sale of such Registrable Notes or Exchange Notes sold to
such Person if required by applicable law, unless such failure to deliver or
provide a copy of the Prospectus (as amended or supplemented) was a result of
noncompliance by the Company with Section 6 of this Agreement. The Company and
the Subsidiary Guarantors also agree to indemnify underwriters, selling brokers,
dealer managers and similar securities industry professionals participating in
the distribution, their officers, directors, agents and employees and each
Person who controls such Persons (within the meaning of Section 5 of the
Securities Act or Section 20(a) of the Exchange Act), if any.     (b)  
Indemnification by Holder. In connection with any Registration Statement,
Prospectus or form of prospectus, any amendment or supplement thereto, or any
preliminary prospectus in which a Holder is participating, such Holder shall
furnish to the Company and the Subsidiary Guarantors in writing such information
as the Company and the Subsidiary Guarantors reasonably request for use in
connection with any Registration Statement, Prospectus or form of prospectus,
any amendment or supplement thereto, or any preliminary prospectus and shall
indemnify and hold harmless the Company, the Subsidiary Guarantors, their
respective directors and each Person, if any, who controls the Company and the
Subsidiary Guarantors (within the meaning of Section 15 of the Securities Act
and Section 20(a) of the Exchange Act), and the directors, officers and partners
of such controlling persons, to the fullest extent lawful, from and against all
Losses arising out of or based upon any untrue or alleged untrue statement of a
material fact contained in any Registration Statement, Prospectus or form of
prospectus or in any amendment or supplement thereto or in any preliminary
prospectus, or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading to the
extent, but only to the extent, that such losses are finally judicially
determined by a court of competent jurisdiction in a final, unappealable order
to have resulted solely from an untrue

 



--------------------------------------------------------------------------------



 



      statement or alleged untrue statement of a material fact or omission or
alleged omission of a material fact contained in or omitted from any information
so furnished in writing by such Holder to the Company and the Subsidiary
Guarantors expressly for use therein. Notwithstanding the foregoing, in no event
shall the liability of any selling Holder be greater in amount than such
Holder’s Maximum Contribution Amount (as defined below).     (c)   Conduct of
Indemnification Proceedings. If any proceeding shall be brought or asserted
against any Person entitled to indemnity hereunder (an “Indemnified Party”),
such Indemnified Party shall promptly notify the party or parties from which
such indemnity is sought (the “Indemnifying Party” or “Indemnifying Parties”, as
applicable) in writing; provided, provided, that the failure to so notify the
Indemnifying Parties shall not (i) relieve such Indemnifying Party from any
obligation or liability unless and only to the extent it is materially
prejudiced as a result thereof and (ii) will not, in any event, relieve the
Indemnifying Party from any obligations to any Indemnified Party other than the
indemnification obligation provided in paragraphs (a) and (b) above.

     The Indemnifying Party shall have the right, exercisable by giving written
notice to an Indemnified Party, within 20 Business Days after receipt of written
notice from such Indemnified Party of such proceeding, to assume, at its
expense, the defense of any such proceeding, provided, that an Indemnified Party
shall have the right to employ separate counsel in any such proceeding and to
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such Indemnified Party or parties unless: (1) the
Indemnifying Party has agreed to pay such fees and expenses; or (2) the
Indemnifying Party shall have failed promptly to assume the defense of such
proceeding or shall have failed to employ counsel reasonably satisfactory to
such Indemnified Party; or (3) the named parties to any such proceeding
(including any impleaded parties) include both such Indemnified Party and the
Indemnifying Party or any of its affiliates or controlling persons, and such
Indemnified Party shall have been advised by counsel that there may be one or
more defenses available to such Indemnified Party that are in addition to, or in
conflict with, those defenses available to the Indemnifying Party or such
affiliate or controlling person (in which case, if such Indemnified Party
notifies the Indemnifying Parties in writing that it elects to employ separate
counsel at the expense of the Indemnifying Parties, the Indemnifying Parties
shall not have the right to assume the defense and the reasonable fees and
expenses of such counsel shall be at the expense of the Indemnifying Party; it
being understood, however, that, the Indemnifying Party shall not, in connection
with any one such proceeding or separate but substantially similar or related
proceedings in the same jurisdiction, arising out of the same general
allegations or circumstances, be liable for the fees and expenses of more than
one separate firm of attorneys (together with appropriate local counsel) at any
time for such Indemnified Party).
     No Indemnifying Party shall be liable for any settlement of any such
proceeding effected without its written consent, but if settled with its written
consent, or if there be a final judgment for the plaintiff in any such
proceeding, each Indemnifying Party jointly and severally agrees, subject to the
exceptions and limitations set forth above, to indemnify and hold harmless each
Indemnified Party from and against any and all Losses by reason of such
settlement or judgment. The Indemnifying Party shall not consent to the entry of
any judgment or enter into any settlement unless such judgment or settlement
(i) includes as an unconditional term thereof the giving by the claimant or
plaintiff to each Indemnified Party of a release, in form and substance
reasonably satisfactory to the Indemnified Party, from all liability in respect
of such proceeding for which such Indemnified Party would be entitled to
indemnification hereunder (whether or not any Indemnified Party is a party
thereto) and (ii) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any Indemnified Party.

  (d)   Contribution. If the indemnification provided for in this Section 8 is
unavailable to an Indemnified Party or is insufficient to hold such Indemnified
Party harmless for any Losses in respect of which this Section 8 would otherwise
apply by its terms (other than by reason of exceptions provided in this
Section 8), then each applicable Indemnifying Party, in lieu of

 



--------------------------------------------------------------------------------



 



      indemnifying such Indemnified Party, shall have a joint and several
obligation to contribute to the amount paid or payable by such Indemnified Party
as a result of such Losses, in such proportion as is appropriate to reflect the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Party, on the other hand, in connection with the actions, statements or
omissions that resulted in such Losses as well as any other relevant equitable
considerations. The relative fault of such Indemnifying Party, on the one hand,
and Indemnified Party, on the other hand, shall be determined by reference to,
among other things, whether any untrue or alleged untrue statement of a material
fact or omission or alleged omission to state a material fact relates to
information supplied by such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent any such statement or omission. The amount paid or payable by
an Indemnified Party as a result of any Losses shall be deemed to include any
legal or other fees or expenses incurred by such party in connection with any
proceeding, to the extent such party would have been indemnified for such fees
or expenses if the indemnification provided for in Section 8(a) or 8(b) was
available to such party.

     The parties hereto agree that it would not be just and equitable if
contribution pursuant to this Section 8(d) were determined by pro rata
allocation or by other method of allocation that does not take account of the
equitable considerations referred to in the immediately preceding paragraph.
Notwithstanding the provisions of this Section 8(d), a selling Holder shall not
be required to contribute, in the aggregate, any amount in excess of such
Holder’s Maximum Contribution Amount. A selling Holder’s “Maximum Contribution
Amount” shall equal the excess of (i) the aggregate proceeds received by such
Holder pursuant to the sale of such Registrable Notes or Exchange Notes over
(ii) the aggregate amount of damages that such Holder has otherwise been
required to pay by reason of such untrue or alleged untrue statement or omission
or alleged omission. No person guilty of fraudulent misrepresentation (within
the meaning of Section 11(f) of the Securities Act) shall be entitled to
contribution from any Person who was not guilty of such fraudulent
misrepresentation. The Holders’ obligations to contribute pursuant to this
Section 8(d) are several in proportion to the respective principal amount of the
Registrable Securities held by each Holder hereunder and not joint. The
Company’s and Subsidiary Guarantors’ obligations to contribute pursuant to this
Section 8(d) are joint and several.
     The indemnity and contribution agreements contained in this Section 8 are
in addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties.

9.   Rules 144 and 144A

     The Company covenants that it shall comply with Section 4.03 of the
Indenture to permit sales pursuant to Rule 144 and 144A and to take such further
action as any Holder may reasonably request in writing, all to the extent
required from time to time to enable such Holder to sell Registrable Notes
without registration under the Securities Act pursuant to the exemptions
provided by Rule 144 and Rule 144A.

10.   Underwritten Registrations of Registrable Notes

     If any of the Registrable Notes covered by any Shelf Registration is to be
sold in an underwritten offering, the investment banker or investment bankers
and manager or managers that will manage the offering will be selected by the
Holders of a majority in aggregate principal amount of such Registrable Notes
included in such offering; provided, however, that such investment banker or
investment bankers and manager or managers must be reasonably acceptable to the
Company.
     No Holder of Registrable Notes may participate in any underwritten
registration hereunder unless such Holder (a) agrees to sell such Holder’s
Registrable Notes on the basis provided in any underwriting arrangements
approved by the Persons entitled hereunder to approve such arrangements and
(b) completes

 



--------------------------------------------------------------------------------



 



and executes all questionnaires, powers of attorney, indemnities, underwriting
agreements and other documents required under the terms of such underwriting
arrangements.

11.   Miscellaneous

  (a)   Remedies. In the event of a breach by either the Company or any of the
Subsidiary Guarantors of any of their respective obligations under this
Agreement, each Holder, in addition to being entitled to exercise all rights
provided herein, in the Indenture or, in the case of the Initial Purchaser, in
the Purchase Agreement, or granted by law, including recovery of damages, will
be entitled to specific performance of its rights under this Agreement. The
Company and the Subsidiary Guarantors agree that monetary damages would not be
adequate compensation for any loss incurred by reason of a breach by either the
Company or any of the Subsidiary Guarantors of any of the provisions of this
Agreement and hereby further agree that, in the event of any action for specific
performance in respect of such breach, the Company shall (and shall cause each
Subsidiary Guarantor to) waive the defense that a remedy at law would be
adequate.     (b)   No Inconsistent Agreements. The Company and each of the
Subsidiary Guarantors have not entered, as of the date hereof, and the Company
and each of the Subsidiary Guarantors shall not enter, after the date of this
Agreement, into any agreement with respect to any of its securities that is
inconsistent with the rights granted to the Holders of Securities in this
Agreement or otherwise conflicts with the provisions hereof. The Company and
each of the Subsidiary Guarantors have not entered and will not enter into any
agreement with respect to any of its securities that will grant to any Person
piggy-back rights with respect to a Registration Statement.     (c)  
Adjustments Affecting Registrable Notes. The Company shall not, directly or
indirectly, take any action with respect to the Registrable Notes as a class
that would adversely affect the ability of the Holders to include such
Registrable Notes in a registration undertaken pursuant to this Agreement.    
(d)   Amendments and Waivers. The provisions of this Agreement may not be
amended, modified or supplemented, and waivers or consents to departures from
the provisions hereof may not be given, otherwise than with the prior written
consent of the Holders of not less than a majority in aggregate principal amount
of the then outstanding Registrable Notes in circumstances that would adversely
affect any Holders of Registrable Notes; provided, however, that Section 8 and
this Section 11(d) may not be amended, modified or supplemented without the
prior written consent of each Holder. Notwithstanding the foregoing, a waiver or
consent to depart from the provisions hereof with respect to a matter that
relates exclusively to the rights of Holders of Registrable Notes whose
securities are being tendered pursuant to the Exchange Offer or sold pursuant to
a Registration Statement and that does not directly or indirectly affect,
impair, limit or compromise the rights of other Holders of Registrable Notes may
be given by Holders of at least a majority in aggregate principal amount of the
Registrable Notes being tendered or being sold by such Holders pursuant to such
Registration Statement.     (e)   Notices. All notices and other communications
provided for or permitted hereunder shall be made in writing by hand delivery,
registered first-class mail, next-day air courier or telecopier:

 



--------------------------------------------------------------------------------



 



  (i)   if to a Holder of Securities or to any Participating Broker-Dealer, at
the most current address of such Holder or Participating Broker-Dealer, as the
case may be, set forth on the records of the registrar of the Notes, with a copy
in like manner to the Initial Purchaser as follows:

Jefferies & Company, Inc.
520 Madison Avenue
New York, New York 10022
Facsimile No.: (212) 284-2280
Attention: General Counsel

      with a copy to:

Proskauer Rose LLP
1585 Broadway
New York, New York 10036
Facsimile No.: (212) 969-2900
Attention: Ian Blumenstein, Esq.

  (ii)   if to the Initial Purchaser, at the address specified in Section
11(e)(i);     (iii)   if to the Company or any Subsidiary Guarantor, as follows:

BioScrip, Inc.
100 Clearbrook Road
Elmsford, New York 10523
Attention: Barry Posner, Esq.

      with a copy to:

King & Spalding LLP
1185 Avenue of the Americas
New York, NY 10036
Attention: E. William Bates, II., Esq.
     All such notices and communications shall be deemed to have been duly
given: when delivered by hand, if personally delivered; five business days after
being deposited in the United States mail, postage prepaid, if mailed; one
business day after being timely delivered to a next-day air courier guaranteeing
overnight delivery; and when receipt is acknowledged by the addressee, if
telecopied.
     Copies of all such notices, demands or other communications shall be
concurrently delivered by the Person giving the same to the Trustee under the
Indenture at the address specified in such Indenture.

  (f)   Successors and Assigns. This Agreement shall inure to the benefit of and
be binding upon the successors and assigns of each of the parties hereto,
including, without limitation and without the need for an express assignment,
subsequent Holders of Securities.     (g)   Counterparts. This Agreement may be
executed in any number of counterparts and by the parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.

 



--------------------------------------------------------------------------------



 



  (h)   Headings. The headings in this Agreement are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.    
(i)   Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES
OF CONFLICT OF LAW. THE COMPANY HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION
OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF
NEW YORK OR ANY FEDERAL COURT SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF
NEW YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING
TO THIS AGREEMENT, AND IRREVOCABLY ACCEPTS FOR ITS AND IN RESPECT OF ITS
PROPERTY, GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE AFORESAID COURTS.
THE COMPANY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, TRIAL BY JURY AND ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. THE COMPANY
IRREVOCABLY CONSENTS, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, TO THE SERVICE OF PROCESS OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO THE COMPANY AT ITS SAID ADDRESS, SUCH
SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL
AFFECT THE RIGHT OF ANY HOLDER TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST THE COMPANY IN
ANY OTHER JURISDICTION.     (j)   Severability. If any term, provision, covenant
or restriction of this Agreement is held by a court of competent jurisdiction to
be invalid, illegal, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions set forth herein shall remain in full
force and effect and shall in no way be affected, impaired or invalidated, and
the parties hereto shall use their best efforts to find and employ an
alternative means to achieve the same or substantially the same result as that
contemplated by such term, provision, covenant or restriction. It is hereby
stipulated and declared to be the intention of the parties that they would have
executed the remaining terms, provisions, covenants and restrictions without
including any of such that may be hereafter declared invalid, illegal, void or
unenforceable.     (k)   Securities Held by the Company or Its Affiliates.
Whenever the consent or approval of Holders of a specified percentage of
Securities is required hereunder, Securities held by the Company or its
affiliates (as such term is defined in Rule 405 under the Securities Act) shall
not be counted in determining whether such consent or approval was given by the
Holders of such required percentage.     (l)   Third Party Beneficiaries.
Holders and Participating Broker-Dealers are intended third party beneficiaries
of this Agreement and this Agreement may be enforced by such Persons.

 



--------------------------------------------------------------------------------



 



  (m)   Entire Agreement. This Agreement, together with the Purchase Agreement
and the Indenture, is intended by the parties as a final and exclusive statement
of the agreement and understanding of the parties hereto in respect of the
subject matter contained herein and therein and any and all prior oral or
written agreements, representations, or warranties, contracts, understanding,
correspondence, conversations and memoranda between the Initial Purchaser on the
one hand and the Company and the Subsidiary Guarantors on the other, or between
or among any agents, representatives, parents, subsidiaries, affiliates,
predecessors in interest or successors in interest with respect to the subject
matter hereof and thereof are merged herein and replaced hereby.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

            BIOSCRIP, INC.
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President, Secretary and General Counsel       SUBSIDIARY
GUARANTORS

BIOSCRIP, INC.



BIOSCRIP INFUSION SERVICES, INC.
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President, Secretary and General Counsel       CHRONIMED, LLC.
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President, Secretary and General Counsel       BIOSCRIP PHARMACY
(NY), INC.
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President, Secretary and General Counsel       BIOSCRIP PBM
SERVICES, LLC
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President, Secretary and General Counsel    

Registration Rights Agreement

30



--------------------------------------------------------------------------------



 



            BIOSCRIP PHARMACY SERVICES, INC.
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner      Title:  
Executive Vice President, Secretary
and General Counsel      BIOSCRIP PHARMACY, INC.
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner      Title:  
Executive Vice President, Secretary
and General Counsel      BRADHURST SPECIALTY PHARMACY, INC.
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner      Title:  
Executive Vice President, Secretary
and General Counsel      NATURAL LIVING, INC. (d/b/a BioScrip Pharmacy)
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner      Title:  
Executive Vice President, Secretary
and General Counsel      BIOSCRIP INFUSION SERVICES, LLC
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner      Title:  
Executive Vice President, Secretary
and General Counsel      BIOSCRIP NURSING SERVICES, LLC (d/b/a American
Disease Management Associates)
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner      Title:  
Executive Vice President, Secretary
and General Counsel   

Registration Rights Agreement

31



--------------------------------------------------------------------------------



 



            BIOSCRIP INFUSION MANAGEMENT, LLC
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner        Title:  
Executive Vice President, Secretary
and General Counsel        LOS FELIZ DRUGS INC.
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner        Title:  
Executive Vice President, Secretary
and General Counsel        CHS HOLDINGS, INC.
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner        Title:  
Executive Vice President, Secretary
and General Counsel        CRITICAL HOMECARE SOLUTIONS, INC.
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner        Title:  
Executive Vice President, Secretary
and General Counsel        SPECIALTY PHARMA, INC.
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner        Title:  
Executive Vice President, Secretary
and General Counsel        NEW ENGLAND HOME THERAPIES, INC.
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner        Title:  
Executive Vice President, Secretary
and General Counsel        DEACONESS ENTERPRISES, LLC
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner        Title:  
Executive Vice President, Secretary
and General Counsel     

Registration Rights Agreement

32



--------------------------------------------------------------------------------



 



            INFUSION SOLUTIONS, INC.
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner        Title:  
Executive Vice President, Secretary
and General Counsel        PROFESSIONAL HOME CARE SERVICES, INC.
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner        Title:  
Executive Vice President, Secretary
and General Counsel        WILCOX MEDICAL, INC.
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner        Title:  
Executive Vice President, Secretary
and General Counsel        DEACONESS HOMECARE, LLC
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner        Title:  
Executive Vice President, Secretary
and General Counsel        SOUTH MISSISSIPPI HOME HEALTH, INC.
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner        Title:  
Executive Vice President, Secretary
and General Counsel        REGIONAL AMBULATORY DIAGNOSTICS, INC.
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner        Title:  
Executive Vice President, Secretary
and General Counsel        ELK VALLEY PROFESSIONAL AFFILIATES, INC.
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner        Title:  
Executive Vice President, Secretary
and General Counsel     

Registration Rights Agreement

33



--------------------------------------------------------------------------------



 



            INFUSION PARTNERS, LLC
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner        Title:  
Executive Vice President, Secretary
and General Counsel        KNOXVILLE HOME THERAPIES, LLC
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner        Title:  
Executive Vice President, Secretary
and General Counsel        SOUTH MISSISSIPPI HOME HEALTH, INC. – REGION I
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner        Title:  
Executive Vice President, Secretary
and General Counsel        SOUTH MISSISSIPPI HOME HEALTH, INC. – REGION II
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner        Title:  
Executive Vice President, Secretary
and General Counsel        SOUTH MISSISSIPPI HOME HEALTH, INC. – REGION III
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner        Title:  
Executive Vice President, Secretary
and General Counsel        APPLIED HEALTH CARE, LLC
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner        Title:  
Executive Vice President, Secretary
and General Counsel        EAST GOSHEN PHARMACY, INC.
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner        Title:  
Executive Vice President, Secretary
and General Counsel     

Registration Rights Agreement

34



--------------------------------------------------------------------------------



 



            NATIONAL HEALTH INFUSION, INC.
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President, Secretary and General Counsel       INFUSION PARTNERS
OF BRUNSWICK, LLC
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President, Secretary and General Counsel       OPTION HEALTH,
LTD.
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President, Secretary and General Counsel       SCOTT-WILSON, INC.
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President, Secretary and General Counsel       INFUSION PARTNERS
OF MELBOURNE, LLC
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President, Secretary and General Counsel       ELK VALLEY HOME
HEALTH CARE AGENCY, INC.
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President, Secretary and General Counsel       GERICARE, INC.
      By:   /s/ Barry A. Posner       Name:   Barry A. Posner       Title:  
Executive Vice President, Secretary and General Counsel    

Registration Rights Agreement

35



--------------------------------------------------------------------------------



 



            CEDAR CREEK HOME HEALTH CARE AGENCY, INC.
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner      Title:  
Executive Vice President, Secretary and General Counsel      ELK VALLEY HEALTH
SERVICES, INC.
      By:   /s/ Barry A. Posner        Name:   Barry A. Posner      Title:  
Executive Vice President, Secretary and General Counsel     

          ACCEPTED AND AGREED TO:

JEFFERIES & COMPANY, INC.
as Initial Purchaser
    By:   /s/ Michael Leder      Name:  Michael Leder      Title:   Managing
Director     

Registration Rights Agreement

36